DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 08/19/2019.
Claims 1-92 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: means for determining, means for transmitting, means for receiving, means for reporting, means for adjusting and means for operating in claims 23-29 and 70-74.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure, see Fig.7- Fig. 11, and described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52 and 92 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. Claims define a computer-readable medium storing executable code. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. In this case, the specification is silent about the interpretation. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 11, 23, 30, 31, 33-35, 37, 40, 52-54, 57, 60, 63, 70, 75, 76, 79, 82, 85 and 92 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al, US 20200029274 A1 hereinafter Cheng.

Regarding claim 1. Cheng discloses A method of wireless communication of a user equipment (UE), comprising: determining a set of parameters associated with each of a plurality of Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]) wherein at least one of the plurality of different operation modes, [0064]: two operation modes (e.g., the power saving mode   comprises a power efficient mode, [0048], [0064]:  (e.g., the power saving mode/ power efficient mode); (Remark: with regard to different operation modes supported by EU (i.e. power saving mode/power efficient mode, normal mode) requiring a set of parameters the Examiner relied on Fig. 7 and Fig. 12 Support for Fig. 7 and Fig. 12 of the publication. Support for the cited figures in Provisional is discussed sporadically through the disclosure, in particular from page 10 to page 12. There is described there, sets of parameters (CSI parameters) for antenna panel for power saving mode or normal mode because, antenna module status refer to power saving indicator which is used to indicate the antenna panels of UE to be in normal power consumption or low power consumption (i.e.. turn on power saving mode or turn off power saving mode)).
transmitting UE capability information to a base station, the capability information including the set of parameters, [0059], [0064] and [0159]: UE transmits sets of parameters corresponding to different operation modes because UE is configured to receive and transmit to the access network/base station (UE's capability); and 
receiving configuration information for the UE based on the UE capability information, the configuration information including an indication of an operation mode of the plurality of different operation modes, Fig. 7 step 704 and [0161], Fig. 12 step 1204, configurations depending on the UE's capability, [0059]. (Note [0117], [0134]: parameters may include at least one of a power saving indicator provided through RRC connection). 

Regarding claim 2. The method of claim 1, further comprising: reporting at least one power efficient CSI to the base station, the at least one power efficient CSI corresponding to the power efficient mode, [0071], [0117]: CSI report because UE may transmit or report the current antenna panel status to the BS, contained in a Channel State Information (CSI) report. 

Regarding claim 4. Cheng discloses, wherein receiving the indication of the operation mode of the plurality of different operation modes to be used by the UE is further based on the at least one power efficient CSI reported by the UE, and wherein the operation mode is the power efficient mode, [0159]: UE is configured with multiple sets of parameters corresponding to different operation modes (e.g., the power saving mode and the normal power consumption mode); the CSI reporting is based on operation modes.

Regarding claim 5. Cheng discloses, wherein the indication is received via one of: semi- statically through a radio resource connection (RRC) signal or in downlink control information (DCI), [0117], [0134]: indicator provided through RRC connection.

Regarding claim 6. Cheng discloses, wherein the indication is received via a power saving signal, [0134]: parameters may include at least one of a power saving indicator or through a power saving signal channel.

Regarding claim 8. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises minimum processing timelines for the UE to respond in the given operation mode, [0050], [0061]: minimum required time for a UE to transmit.

Regarding claim 11. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises one or more of: a maximum modulation order or modulation and coding scheme (MCS) that can be supported in the given operation mode, a maximum resource block (RB) allocation for the given operation mode, a preferred set of precoding matrix indicators (PMIs), [0117]; a number of blind decoding (BD) of a physical downlink control channel (PDCCH) the UE can perform in the given operation mode, or a combination thereof.

Regarding claim 23. Cheng discloses A user equipment (UE), comprising: means for determining a set of parameters associated with each of a plurality of different operation modes supported by the UE, Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]), wherein at least one of the plurality of different operation modes comprises a power efficient mode, [0064]: two operation modes (e.g., the power saving mode [0048], [0064]:  (e.g., the power saving mode/ power efficient mode);
means for transmitting UE capability information to a base station, the capability information including the set of parameters, [0059], [0064] and [0159]: UE transmits sets of parameters corresponding to different operation modes because UE is configured to receive and transmit to the access network/base station (UE's capability); and 
Fig. 7 step 704 and [0161], Fig. 12 step 1204, configurations depending on the UE's capability, [0059]. (Note [0117], [0134]: parameters may include at least one of a power saving indicator provided through RRC connection). (Remark: with regard to different operation modes supported by EU (i.e. power saving mode/power efficient mode, normal mode) requiring a set of parameters the Examiner relied on Fig. 7 and Fig. 12 Support for Fig. 7 and Fig. 12 of the publication. Support for the cited figures in Provisional is discussed sporadically through the disclosure, in particular from page 10 to page 12. There is described there, sets of parameters (CSI parameters) for antenna panel for power saving mode or normal mode because, antenna module status refer to power saving indicator which is used to indicate the antenna panels of UE to be in normal power consumption or low power consumption (i.e.. turn on power saving mode or turn off power saving mode)).

Regarding claim 30. Cheng discloses A user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine a set of parameters associated with each of a plurality of different operation modes supported by the UE, Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]), wherein at least one of the plurality of different operation modes, , [0064]: two operation modes (e.g., the power saving mode), comprises a power efficient mode, [0048], [0064]:  (e.g., the power saving mode/ power efficient mode); and 
[0059], [0064] and [0159]: UE transmits sets of parameters corresponding to different operation modes because UE is configured to receive and transmit to the access network/base station (UE's capability);  and 
receive configuration information for the UE based on the UE capability information, the configuration information including an indication of an operation mode of the plurality of different operation modes, Fig. 7 step 704 and [0161], Fig. 12 step 1204, configurations depending on the UE's capability, [0059]. (Note [0117], [0134]: parameters may include at least one of a power saving indicator provided through RRC connection). (Remark: with regard to different operation modes supported by EU (i.e. power saving mode/power efficient mode, normal mode) requiring a set of parameters the Examiner relied on Fig. 7 and Fig. 12 Support for Fig. 7 and Fig. 12 of the publication. Support for the cited figures in Provisional is discussed sporadically through the disclosure, in particular from page 10 to page 12. There is described there, sets of parameters (CSI parameters) for antenna panel for power saving mode or normal mode because, antenna module status refer to power saving indicator which is used to indicate the antenna panels of UE to be in normal power consumption or low power consumption (i.e.. turn on power saving mode or turn off power saving mode)).

Regarding claim 31. Cheng discloses, wherein the at least one processor is further configured to: report at least one power efficient CSI to the base station, the at least one power efficient CSI corresponding to the power efficient mode, [0071], [0117]: CSI report because UE may transmit or report the current antenna panel status to the BS, contained in a Channel State Information (CSI) report.


Regarding claim 33. Cheng discloses, wherein the indication of the operation mode of the plurality of different operation modes to be used by the UE is further based on the at least one power efficient CSI reported by the UE, and wherein the operation mode is the power efficient mode, [0159]: UE is configured with multiple sets of parameters corresponding to different operation modes (e.g., the power saving mode and the normal power consumption mode); the CSI reporting is based on operation modes.

Regarding claim 34. Cheng discloses, wherein the indication is received via one of: semi-statically through a radio resource connection (RRC) signal or in downlink control information (DCI), [0117], [0134]: indicator provided through RRC connection.

Regarding claim 35. Cheng discloses, wherein the indication is received via a power saving signal, [0134]: parameters may include at least one of a power saving indicator or through a power saving signal channel.

Regarding claim 37. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises minimum processing timelines for the UE to respond in the given operation mode, [0050], [0061]: minimum required time for a UE to transmit.

Regarding claim 40. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises one or more of: a maximum modulation order or modulation and coding scheme (MCS) that can be supported in the given operation mode, a maximum resource block (RB) allocation for the given operation mode, a preferred set of precoding matrix indicators (PMIs), [0117];  a number of blind decoding (BD) of a physical downlink control channel (PDCCH) the UE can perform in the given operation mode, or a combination thereof.

Regarding claim 52. Cheng discloses A computer-readable medium storing computer executable code, comprising code to: determine a set of parameters associated with each of a plurality of different operation modes supported by a UE, Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]) wherein at least one of the plurality of different operation modes comprises a power efficient mode, [0064]: two operation modes (e.g., the power saving mode); 
transmit UE capability information to a base station, the capability information including the set of parameters, [0059], [0064] and [0159]: UE transmits sets of parameters corresponding to different operation modes because UE is configured to receive and transmit to the access network/base station (UE's capability); and 
receive configuration information for the UE based on the UE capability information, the configuration information including an indication of an operation mode of the plurality of different operation modes, Fig. 7 step 704 and [0161], Fig. 12 step 1204, configurations depending on the UE's capability, [0059]. (Note [0117], [0134]: parameters may include at least one of a power saving indicator provided through RRC connection). (Remark: with regard to different operation modes supported by EU (i.e. power saving mode/power efficient mode, normal mode) requiring a set of parameters the Examiner relied on Fig. 7 and Fig. 12 Support for Fig. 7 and Fig. 12 of the publication. Support for the cited figures in Provisional is discussed sporadically through the disclosure, in particular from page 10 to page 12. There is described there, sets of parameters (CSI parameters) for antenna panel for power saving mode or normal mode because, antenna module status refer to power saving indicator which is used to indicate the antenna panels of UE to be in normal power consumption or low power consumption (i.e.. turn on power saving mode or turn off power saving mode)).

Regarding claim 53. Cheng discloses A method of wireless communication of a base station, comprising: receiving UE capability information including a set of parameters associated with each of a plurality of different operation modes supported by a UE, Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]) wherein at least one of the plurality of different operation modes comprises a power efficient mode, [0064]: two operation modes (e.g., the power saving mode); determining an operation mode of the plurality of different operation modes for the UE based on the UE capability information, [0059], [0064] and [0159]: different operation modes because UE is configured to receive and transmit to the access network/base station (UE's capability); and 
[0059], [0064] and [0159]: UE transmits sets of parameters corresponding to different operation modes because UE is configured to receive and transmit to the access network/base station (UE's capability).

Regarding claim 54. Cheng discloses, further comprising: receiving at least one power efficient CSI from the UE, the at least one power efficient CSI corresponding to the power efficient mode supported by the UE, [0071], [0117]: CSI report because UE may transmit or report the current antenna panel status to the BS, contained in a Channel State Information (CSI) report.

Regarding claim 57. Cheng discloses, wherein the indication is transmitted via one of: semi- statically through a radio resource connection (RRC) signal or in downlink control information (DCI), [0117], [0134]: indicator provided through RRC connection.

Regarding claim 60. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises minimum processing timelines for the UE to respond in the given operation mode, [0050], [0061]: minimum required time for a UE to transmit.

Regarding claim 63. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises one or more of: a maximum modulation order or modulation and coding scheme (MCS) that can be supported in the given operation mode, a maximum resource [0117]; a number of blind decoding (BD) of a physical downlink control channel (PDCCH) the UE can perform in the given operation mode, or a combination thereof.

Regarding claim 70. Cheng discloses A base station, comprising: means for receiving UE capability information including a set of parameters associated with each of a plurality of different operation modes supported by a UE, wherein at least one of the plurality of different operation modes comprises a power efficient mode, Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]); 
means for determining an operation mode of the plurality of different operation modes for the UE based on the UE capability information, [0059], [0064] and [0159]: sets of parameters corresponding to different operation modes supported by UE, the UE is configured to receive and transmit to the access network/base station (UE's capability); and 
means for transmitting, to the UE, configuration information for the UE based on the UE capability information, the configuration information including an indication of the operation mode of the plurality of different operation modes, Fig. 7 step 704 and [0161], Fig. 12 step 1204, configurations depending on the UE's capability, [0059]. (Note [0117], [0134]: parameters may include at least one of a power saving indicator provided through RRC connection). (Remark: with regard to different operation modes supported by EU (i.e. power saving mode/power efficient mode, normal mode) requiring a set of parameters the Examiner relied on Fig. 7 and Fig. 12 Support for Fig. 7 and Fig. 12 of the publication. Support for the cited figures in Provisional is discussed sporadically through the disclosure, in particular from page 10 to page 12. There is described there, sets of parameters (CSI parameters) for antenna panel for power saving mode or normal mode because, antenna module status refer to power saving indicator which is used to indicate the antenna panels of UE to be in normal power consumption or low power consumption (i.e.. turn on power saving mode or turn off power saving mode)).

Regarding claim 75. Cheng discloses A base station, comprising: a memory; and at least one processor coupled to the memory and configured to: receive UE capability information including a set of parameters associated with each of a plurality of different operation modes supported by a UE, [0059], [0064] and [0159]: sets of parameters corresponding to different operation modes supported by UE, the UE is configured to receive and transmit to the access network/base station (UE's capability); wherein at least one of the plurality of different operation modes comprises a power efficient mode; 
determine an operation mode of the plurality of different operation modes for the UE based on the UE capability information, Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]); and transmit, to the UE, configuration information for the UE based on the UE capability information, the configuration information including an indication of the operation mode of the plurality of different operation modes, [0059], [0064] and [0159]: sets of parameters corresponding to different operation modes supported by UE, the UE is configured to receive and transmit to the access network/base station (UE's capability). (Remark: with regard to different operation modes supported by EU (i.e. power saving mode/power efficient mode, normal mode) requiring a set of parameters the Examiner relied on Fig. 7 and Fig. 12 Support for Fig. 7 and Fig. 12 of the publication. Support for the cited figures in Provisional is discussed sporadically through the disclosure, in particular from page 10 to page 12. There is described there, sets of parameters (CSI parameters) for antenna panel for power saving mode or normal mode because, antenna module status refer to power saving indicator which is used to indicate the antenna panels of UE to be in normal power consumption or low power consumption (i.e.. turn on power saving mode or turn off power saving mode)).
Regarding claim 76. Cheng discloses, wherein the at least one processor is further configured to: receive at least one power efficient CSI from the UE, the at least one power efficient CSI corresponding to the power efficient mode supported by the UE, [0071], [0117]: CSI report because UE may transmit or report the current antenna panel status to the BS, contained in a Channel State Information (CSI) report.

Regarding claim 79. Cheng discloses, wherein the indication is transmitted via one of: semi-statically through a radio resource connection (RRC) signal or in downlink control information (DCI), [0117], [0134]: indicator provided through RRC connection.

Regarding claim 82. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises minimum processing timelines for the UE to respond in the given operation mode, [0050], [0061]: minimum required time for a UE to transmit.

Regarding claim 85. Cheng discloses, wherein the set of parameters associated with a given operation mode comprises one or more of: a maximum modulation order or modulation and coding scheme (MCS) that can be supported in the given operation mode, a maximum resource block (RB) allocation for the given operation mode, a preferred set of precoding matrix indicators (PMIs), [0117];  a number of blind decoding (BD) of a physical downlink control channel (PDCCH) the UE can perform in the given operation mode, or a combination thereof.

Regarding claim 92. Cheng discloses A computer-readable medium storing computer executable code, comprising code to: receive UE capability information including a set of parameters associated with each of a plurality of different operation modes supported by a UE, Fig, 7 step 702: sets of parameters corresponding to different operation modes, [0064], (see also Fig. 12 step 1202 and [0159]), wherein at least one of the plurality of different operation modes comprises a power efficient mode, [0048], [0064]:  (e.g., the power saving mode/ power efficient mode);
determine an operation mode of the plurality of different operation modes for the UE based on the UE capability information[0064]: two operation modes (e.g., the power saving mode), [0059], [0064] and [0159]: sets of parameters corresponding to different operation modes because UE is configured to receive and transmit to the access network/base station (UE's capability); and 
transmit, to the UE, configuration information for the UE based on the UE capability information, the configuration information including an indication of the operation mode of the plurality of different operation modes, [0059], [0064] and [0159]: sets of parameters corresponding to different operation modes because UE is configured to receive from the access network/base station (UE's capability). (Remark: with regard to different operation modes supported by EU (i.e. power saving mode/power efficient mode, normal mode) requiring a set of parameters the Examiner relied on Fig. 7 and Fig. 12 Support for Fig. 7 and Fig. 12 of the publication. Support for the cited figures in Provisional is discussed sporadically through the disclosure, in particular from page 10 to page 12. There is described there, sets of parameters (CSI parameters) for antenna panel for power saving mode or normal mode because, antenna module status refer to power saving indicator which is used to indicate the antenna panels of UE to be in normal power consumption or low power consumption (i.e.. turn on power saving mode or turn off power saving mode)).

Claims 9, 10, 38, 39, 61, 62, 83 and 84are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al, US 20200029274 A1 hereinafter Cheng in view of US 20180199185 A1 hereinafter Tenny.
Regarding claim 9. Cheng does not disclose but Tenny discloses wherein the set of parameters associated with a given operation mode comprises a maximum multiple input multiple output (MIMO) rank that can be supported by the UE in the given operation mode, [0063]: maximum multiple input multiple output (MIMO) rank. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0064].

Regarding claim 10. Cheng does not disclose but Tenny discloses, wherein the set of parameters associated with the given operation mode further comprises a number of UE antennas that can be used in the given operation mode, [0043]: number of antennas. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0043].

Regarding claim 38. Cheng does not disclose but Tenny discloses, wherein the set of parameters associated with a given operation mode comprises a maximum multiple input multiple output (MIMO) rank that can be supported by the UE in the given operation mode, [0063]: maximum multiple input multiple output (MIMO) rank. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0064].

Regarding claim 39. Cheng does not disclose but Tenny discloses, wherein the set of parameters associated with the given operation mode further comprises a number of UE antennas that can be used in the given operation mode, [0043]: number of antennas. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0043].

Regarding claim 61. Cheng does not disclose but Tenny discloses, wherein the set of parameters associated with a given operation mode comprises a maximum multiple input multiple output (MIMO) rank that can be supported by the UE in the given operation mode, [0063]: maximum multiple input multiple output (MIMO) rank. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0064].

Regarding claim 62. Cheng does not disclose but Tenny discloses, wherein the set of parameters associated with the given operation mode further comprises a number of UE antennas that can be used in the given operation mode, [0043]: number of antennas. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0043].

Regarding claim 83. Cheng does not disclose but Tenny discloses, wherein the set of parameters associated with a given operation mode comprises a maximum multiple input multiple output (MIMO) rank that can be supported by the UE in the given operation mode, [0063]: maximum multiple input multiple output (MIMO) rank. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0064].

Regarding claim 84. Cheng does not disclose but Tenny discloses, wherein the set of parameters associated with the given operation mode further comprises a number of UE antennas that can be used in the given operation mode, [0043]: number of antennas. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Cheng with Tenny to provide maximum data rate, see abstract, Summary and [0043].

Allowable Subject Matter
Claims 3, 7, 12-22, 24-29, 32, 36, 41-51, 56, 58, 59, 64-69, 71-74, 77, 78, 80, 81, and 86-91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/9/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414